Citation Nr: 1705872	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  12-25 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1958 to January 1961.  He also served in the Massachusetts Army National Guard from September 1955 to January 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Following that hearing, the Board found new and material evidence to reopen both issues on appeal in a July 2013 decision and remanded the underlying merits for further development.  The case has since been returned to the Board for appellate review.  

Since the Board's July 2013 remand, the Veteran has submitted private medical evidence from Dr. J.W.E. and Dr. L.S. (initials used to protect privacy).  The Veteran's representative also submitted a waiver of the AOJ's initial consideration of such evidence.  38 C.F.R. § 20.1304.

The Board also notes that the Veteran's representative requested a videoconference hearing in March 2016.  As previously noted, the Veteran was already provided a hearing before the Board in April 2013.  The United States Court of Appeals for Veterans Claims (Court) recently held that a VA claimant who received a personal hearing before the Board at an earlier stage of appellate proceedings is entitled to receive, upon request, a Board hearing following the Court's remand of the same claim.  Cook v. Snyder, No. 15-0873, 2017 WL 405830 (Vet. App. January 31, 2017).  However, these issues have not been appealed to the Court and returned to the Board on remand, as in the Cook case.  Thus, this case is distinguishable from the fact pattern in Cook.  Moreover, there is no good cause to warrant a second hearing, such as a failure to record the April 2013 hearing or a change in representation since that hearing.  Indeed, the Veteran's representative did not provide any reason why a second hearing would be needed.  A transcript of the April 2013 hearing is of record, and the Veteran's current representative was present at that hearing.  Thus, the Board finds that a second hearing is not needed.  The Board further notes that VA and the representative have been unable to locate the Veteran; therefore, a remand for another hearing may be futile. See e.g. February 2017 report of contact.

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of the electronic record.  

Based on the Veteran's May 2004 statement and April 2013 hearing testimony, the Board referred the issues of entitlement to service connection for a neck (cervical spine) disorder and bilateral shoulder disorder to the RO in July 2013.  However, it does not appear that the Agency of Original Jurisdiction (AOJ) has taken any action regarding these claims while on remand.  Therefore, the Board still does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The Veteran has been shown to have a current lumbar spine disorder, diagnosed as degenerative arthritis, intervertebral disc syndrome, levoconvex curvature mid lumbar spine, and old vertebral body compression deformities, that is related to his military service.


CONCLUSION OF LAW

The Veteran's lumbar spine disorder, diagnosed as degenerative arthritis, intervertebral disc syndrome, levoconvex curvature mid lumbar spine, and old vertebral body compression deformities, was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the decision below, the Board has granted the Veteran's claim for service connection for a lumbar spine disorder, which represents a full grant of this benefit sought on appeal.  Thus, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

The Veteran has claimed that he developed a lumbar spine disorder as a result of two injuries during his military service.  He has described one injury during his service in the Massachusetts Army National Guard service when he fell off a truck during summer camp in 1956.  The Veteran has also described another back injury that he sustained during active duty in a November 1958 helicopter crash.  

With regard to the alleged injury during National Guard service in 1956, the Board notes that service connection must be based on a period of active service.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101 (21), (24), 106; 38 C.F.R. § 3.6 (a), (d). ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state. 38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c) (3). 

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor." Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. §12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505. Id.  

The fact that a claimant has established status as a "veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA. Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).

In this case, the RO has been unable to verify that a back injury occurred during a period of active service in 1956.  Moreover, the January 1958 enlistment examination documented a normal spine and musculoskeletal system at the time of the Veteran's entrance into active service.  Therefore, the presumption of soundness applies to the Veteran's period of active service from January 1958 to January 1961.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Nevertheless, the Veteran's service treatment records do document treatment for low back pain in November 1958 and December 1958.  

The Veteran has also indicated that he had continuing back problems after his military service, including exacerbations when trying to do things he had previously been able to do, such as lifting.  He described several post-service exacerbations when lifting at work, as well as treatment for such problems.  The Veteran has asserted that he was already having back problems prior to the exacerbations at work after service.   

The Veteran is competent to testify as to his symptoms, including pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge). 

The Board also finds the Veteran's statements that he has had back pain since service to be credible.  As noted above, his service treatment records reflect treatment for low back pain in November 1958 and December 1958.  His reports of back problems following service and prior to his earliest work place injury is also consistent with other evidence of record, as he filed his first claim for service connection for a back disorder in March 1966.  At that time, he also cited to an onset in 1958.  Notably, that claim was filed prior to the earliest medical evidence of treatment for a workplace injury in August 1987.  While the Veteran did report other work-related back injuries during a July 1995 Social Security Administration (SSA) examination, those injuries largely occurred after his March 1966 claim.  

There is no reason to doubt the credibility of the Veteran's statements of continuity of symptomatology other than a lack of contemporaneous medical evidence documenting such complaints.  The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Moreover, a January 2016 VA examiner diagnosed the Veteran with degenerative arthritis, intervertebral disc syndrome, levoconvex curvature mid lumbar spine, and old vertebral body compression deformities.  He opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, the examiner noted the Veteran's injury in service and continuity of symptomatology.  The Board finds this opinion to be highly probative, as it is based on an accurate factual premise and is supported by rationale.

The Board notes that the Veteran has also submitted private medical opinions to support his claim; however, those opinions are inadequate.  Dr. C.D.N.'s April 2004 opinion refers only to the 1956 injury during his National Guard service and only indicates that there may be a possible relationship between that injury and the Veteran's current back problems.  It is well established that medical opinions that are inconclusive and/or speculative in nature do not provide a sufficient basis upon which to support a claim.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); see also 38 C.F.R. § 3.102 (finding of service connection may not be based on a resort to speculation or a remote possibility).  Similarly, Dr. J.W.E.'s October 2013 opinion only cites the 1956 injury and does not address the post-service work injuries.  As such, this opinion is based on an inaccurate and incomplete medical history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).

Based on the foregoing, the Board concludes that service connection for a lumbar spine disorder is warranted.  



ORDER

Service connection for a lumbar spine disorder, diagnosed as degenerative arthritis, intervertebral disc syndrome, levoconvex curvature mid lumbar spine, and old vertebral body compression deformities, is granted.  


REMAND

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that the July 2013 remand included directives to research the Veteran's stressors and obtain any outstanding VA treatment records.  Specifically, the AOJ was directed to contact the Army Combat Readiness/Safety Center with a request for any information regarding the 1958 helicopter crash, including unit records and morning reports.  The AOJ did contact the Army Combat Readiness/Safety Center in September 2013, requesting an investigation report for the 1958 helicopter crash, but the AOJ did not request unit records or morning reports.  Additionally, the AOJ has not obtained the Oklahoma City VA Medical Center (VAMC) records for treatment since September 2007.  Thus, a remand is required for compliance with those remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  The AOJ should request unit records and morning reports that may verify the Veteran's claimed stressor of a November 1958 helicopter crash.
2.  The AOJ should secure any outstanding medical records from the VA Medical Center in Oklahoma City, to include all records for treatment since September 2007.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


